Citation Nr: 1116035	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a disability manifested by pain in the joints of the entire body.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from January 1967 to January 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal is made from the RO in Salt Lake City, Utah, as the Veteran now lives in that jurisdiction.  

The Veteran has submitted evidence documenting arthritis in the back, shoulder, and hand (with a tendon disorder).  In submitting this evidence, it is clear that the Veteran wishes to pursue service connection for these three separate disabilities.  These matters are referred to the RO for appropriate action.  



FINDING OF FACT

The Veteran has complaints of pain in the joints of his body dating from 1997 (many years after service); there is no evidence that the Veteran experiences a chronic, systemic joint disability affecting all of the joints in his body.  



CONCLUSION OF LAW

Service connection for a disability manifested by pain in the joints of the entire body is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran is represented by the Disabled American Veterans, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  There is no indication of any additional relevant evidence that has not been obtained.  See 38 C.F.R. §§ 3.326, 3.327 (2010).  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he has a body-wide disability that is manifested by pains in the joints.  He alleges that the disability has some causal relationship to active military service.  

The service treatment records do not reveal any disease or injury of the musculoskeletal system.  The Veteran reported having "foot trouble" subjectively during his separation physical examination; however, the feet and musculoskeletal system were found to be within normal limits.  Regarding current disability, the Board notes that the Veteran has not asserted, nor does the record indicate, any diagnosis of a systemic joint disability such as rheumatoid arthritis, gout, fibromyalgia, etc.  That is not to say that the Veteran is free of orthopedic disability in specific anatomical areas.  Indeed, the Veteran does have a diagnosis of degenerative joint disease in the thoracic spine, shoulder, and hands.  There is also a notation that the Veteran experiences De Quervain's syndrome in his left thumb.  Regarding a disorder that would cause systemic pain throughout the body, however, the record is silent.  

The Veteran served in Vietnam and was exposed to rocket attacks while serving at an Air Base in that country.  The Veteran has not alleged that he had any physical injury (fall, sports injury, etc.) as a result of his service.  At an informal conference with a Decision Review Officer from the Salt Lake City, Utah, RO, held in May 2007, the Veteran stated that he first started noticing pain in his body about ten years prior to the hearing.  It is noted that the Veteran filed a separate claim for peripheral neuropathy which was denied, not appealed, and is not before the Board.  Regarding his body-wide "joint pain," the Veteran has maintained that he had a diagnosis of arthritis.  

In order for service connection to be granted, it is first necessary for there to be a disease or disability present that is capable of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Pain, without an underlying disability, is not something for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this regard, the Board notes that the Veteran is competent to report pain occurring in his joints; however, he is not competent to report on the existence of a systemic disease or disability in the joints, as such a disorder requires specialized medical skill, equipment, and knowledge to assess.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran has been diagnosed as having degenerative joint disease and De Quervain's syndrome in specific anatomical regions.  That is, there is a current disability in the spine, shoulder, and hand.  The Veteran has not, however, put forth evidence of a joint disability that affects the entire body.  Under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims stated that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  In so doing, the Board can distinguish the claim for "entire body joint pain" from meaning specific instances of arthritis in select anatomical areas.  Indeed, it is implicit in the Veteran's allegation of experiencing a disability of the "entire body" that he believes himself to experience a systemic condition which is separate from the pains associates with degenerative joint disease in the shoulder and back or of the tendon condition in the hand.  As such, the submission of records for disability in specific anatomical areas must be considered as separate claims, and are referred to the RO for consideration.  

With regard to the current claim, the Veteran has expressly stated that he began to feel pain in his joints (body-wide) approximately in 1997.  This is many years after his service separation, and the Veteran has made no argument attempting to tie systemic joint pain with any incident or event of service.  That is, there has been no allegation of an in-service event causing his current joint pain, and the Veteran has not maintained that his symptoms have been continually present since his service discharge.  Interestingly, the only thing supporting a relationship between an alleged current systemic joint disorder and service is the original claim itself, as no argument has been submitted to further the Veteran's contention of entitlement to service connection.  

Quite simply, although the Board notes the presence of arthritis and tendon problems in a few of the Veteran's joints, there is nothing to indicate a body-wide or systemic joint disability (that the Veteran experiences pain is not doubted).  The Veteran does not report an injury in service, nor does he complain of any continual symptoms since service, so there are no grounds on which to get a medical examination to aid the Veteran in attempting to substantiate his claim.  Indeed, VA has a duty to provide a VA examination only when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Those conditions are not met in this case.  

Given the above, the Board must deny the claim for service connection.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a disability manifested by pain in the joints of the entire body is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


